

113 S1777 IS: Innovate America Act
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1777IN THE SENATE OF THE UNITED STATESNovember 21, 2013Ms. Klobuchar (for herself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo support innovation, and for other purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Innovate America
			 Act.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of
				contents.Sec. 2. Findings.TITLE I—EducationSec. 101. Definitions.Sec. 102. Increasing funding for STEM secondary
				schools.Sec. 103. Report on STEM programs at secondary
				schools.Sec. 104. Study and report on retaining STEM
				students.Sec. 105. Expanding undergraduate research
				opportunities.Sec. 106. Technology Commercialization Awards Pilot
				Program.Sec. 107. Computer science in the Robert Noyce teacher
				scholarship program.TITLE II—Manufacturing and export promotionsSec. 201. Manufacturing assistance program for small- and
				medium-sized manufacturers in the United States.Sec. 202. Removing barriers for exporting industries in the
				United States.TITLE III—OffsetsSec. 301. Limitation on Government printing costs.Sec. 302. Eliminating bonuses for poor performance by
				Government contractors.2.FindingsCongress finds the following:(1)Innovation has
			 historically been a catalyzing force in the American economy, driving the
			 production of game-changing technologies, the creation of millions of jobs and
			 the opening of countless new avenues for growth. In an increasingly competitive
			 global economy, our Nation’s continued leadership and prosperity will hinge on
			 progress in key innovative areas, most notably exporting, entrepreneurship,
			 research and development, and education in science, technology, engineering,
			 and mathematics (STEM), including computer science.(2)Technology-based
			 startups play a critical role in driving innovation. Increasing the flow of
			 capital to these firms would bridge the gap that often exists between their
			 initial startup costs and their long-term capital needs, giving the firms the
			 resources necessary to research, develop, and commercialize new
			 products.(3)Simplifying,
			 expanding, and stabilizing the tax credits that businesses and institutions of
			 higher education rely on to offset the cost of research and would promote
			 greater clarity in the Internal Revenue Code of 1986 and deliver a powerful
			 incentive for private sector innovation.(4)Increasing the
			 emphasis on STEM education in high schools and institutions of higher education
			 would ensure that more students have the skills and training to not only
			 compete for jobs in a 21st century economy, but also to create the startup
			 companies and revolutionary technologies that will sustain American prosperity
			 for centuries to come.(5)The United States
			 Bureau of Labor Statistics predicts that in the year 2020, of the 9,200,000
			 STEM jobs there will be in the United States, half of them will
			 be in computing. With more than 150,000 job openings expected annually in
			 computing, it is one of the fastest growing occupations in the United States.
			 Increasing the teaching and learning of computer science in schools would
			 strengthen the American workforce by helping our students gain the skills and
			 training necessary to fulfill new computer programming jobs.(6)An effective
			 regulatory climate should protect consumers and promote transparency without
			 overburdening the businesses that create jobs. Federal agencies with rulemaking
			 authority should be vigilant in assessing the impact of new regulations on
			 innovation and job creation, particularly in anchor industries like
			 manufacturing.(7)The economic
			 impact of a new product or technology is often dependent on its commercial
			 success. To ensure American products can be bought and sold in markets around
			 the world, the Government should identify and remove over burdensome
			 regulations that create barriers for United States exporting companies.IEducation101.DefinitionsIn this title:(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.(2)Institution of
			 higher educationThe term
			 institution of higher education means an institution of higher
			 education, as defined in section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a)).(3)STEMThe
			 term STEM means the subjects of science, technology, engineering,
			 and mathematics, including other subjects based on science, technology,
			 engineering, or mathematics, such as computer science.(4)STEM secondary
			 schoolThe term STEM secondary school has the
			 meaning given the term by the Director, in coordination with the Secretary of
			 Education, not later than 60 days after the date of enactment of this
			 Act.(5)State
			 educational agencyThe term State educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).102.Increasing
			 funding for STEM secondary schools(a)PurposeThe
			 purpose of this section is to increase the number of STEM secondary schools in
			 the United States from approximately 100 to approximately 200.(b)Program
			 authorized(1)In
			 generalFrom amounts
			 appropriated under subsection (e), the Secretary of Education, in coordination
			 with the Director, shall award grants, on a competitive basis, to State
			 educational agencies to enable the State educational agencies to carry out the
			 purposes of this section by establishing or expanding STEM secondary
			 schools.(2)Geographic
			 distributionThe Secretary
			 shall award grants under this section in a manner that ensures geographic
			 diversity, including awarding grants to State educational agencies serving rural areas.(c)ApplicationA
			 State educational agency desiring to receive a grant under this section shall
			 submit an application to the Secretary of Education at such time, in such
			 manner, and containing such information as the Secretary may require.(d)Use of
			 fundsA State educational
			 agency receiving funds under this section shall use such funds to award
			 subgrants, on a competitive basis, to local educational agencies in the State
			 to enable the local educational agencies to establish and maintain new STEM
			 secondary schools, which may include repurposing an existing secondary school
			 to become a STEM secondary school.(e)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this section, $50,000,000 for each
			 of fiscal years 2015 through 2024.103.Report on STEM
			 secondary schools(a)DatabaseThe
			 Secretary of Education, in coordination with the Director, shall develop a database to identify existing
			 STEM secondary schools.(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of Education, in coordination with the Director, shall
			 submit a report to Congress with
			 recommendations on how to replicate existing successful STEM secondary
			 schools.104.Study and
			 report on retaining stem students(a)In
			 generalThe Director shall conduct a study, in coordination with
			 the Secretary of Education, to make recommendations to Congress on how to
			 improve retention rates of students in STEM programs at institutions of higher
			 education. The study should include an analysis of existing successful
			 retention programs at institutions of higher education.(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 submit to Congress a report on the study conducted under subsection (a).105.Expanding
			 undergraduate research opportunities(a)In
			 generalNot later than June 1, 2016, the President shall ensure
			 that not less than 15 percent of all Federal funds available for a fiscal year
			 for undergraduate research opportunities at 2-year and 4-year degree granting
			 institutions of higher education shall be used to fund research opportunities
			 for postsecondary students, with emphasis on undergraduate research
			 opportunities occurring during the first 2 academic years of postsecondary
			 education.(b)Sense of
			 CongressIt is the sense of the Congress that each Federal agency
			 should restructure the agency's undergraduate student research opportunities
			 for students attending 2-year or 4-year institutions of higher education, in
			 order to provide more research opportunities for postsecondary students during
			 the students' first 2 academic years of postsecondary education.(c)Identification
			 of research programsNot later than December 31, 2015, the head
			 of each Federal agency shall submit to the President—(1)a list of all
			 programs and funds available for undergraduate student research under the
			 jurisdiction of the agency; and(2)recommendations
			 regarding how the agency can best fulfill the requirements of subsection
			 (a).106.Technology
			 Commercialization Awards Pilot Program(a)In
			 generalThe Director of the National Science Foundation (referred
			 to in this section as the Director), through the Partnerships
			 for Innovation Program, shall administer a Technology Commercialization Awards
			 Pilot Program through which promising technology advances derived from National
			 Science Foundation research grants shall be eligible for follow-on
			 funding—(1)to move the
			 technology through prototype and demonstration phases;(2)for training for
			 researcher participants in business plan development, technology transfer, and
			 commercialization; and(3)for establishing
			 start-up firms based on the technologies developed.(b)Competitive
			 selectionThe Director shall—(1)seek from
			 National Science Foundation offices and divisions recommendations on
			 outstanding research funded by the National Science Foundation with clear
			 promise that such research can be advanced close to commercialized in a 3- to
			 5-year period;(2)solicit
			 applications from National Science Foundation award grantees who believe that
			 they have qualifying technologies eligible for commercialization; and(3)award grants to
			 such National Science Foundation award grantees based on a merit-based,
			 competitive selection process.(c)Advisory
			 CommitteeThe Director shall form an Advisory Committee of
			 experts on technology and the technology commercialization process to advise
			 the National Science Foundation on the Technology Commercialization Awards
			 Pilot Program.(d)ReportNot
			 later than 3 years after the first grant is awarded under this section, the
			 Director shall—(1)report to the
			 relevant committees of Congress on the Technology Commercialization Awards
			 Pilot Program’s results; and(2)make
			 recommendations on whether and how such a technology commercialization fund
			 could be adopted by other Federal research and development agencies.(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of the fiscal years 2015 through
			 2019.107.Computer
			 science in the Robert Noyce teacher scholarship programSection 10 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is amended—(1)by striking
			 and mathematics and inserting mathematics, informatics,
			 and computer science each place the term appears;(2)in subsection
			 (b)(1)(D)(i), by striking or mathematics and inserting
			 mathematics, informatics, or computer science;(3)in subsection
			 (c)—(A)in paragraph
			 (1)(A), by striking or mathematics and inserting
			 mathematics, informatics, or computer science; and(B)in paragraph (4),
			 by striking mathematics or and inserting mathematics,
			 informatics, or computer science;(4)in subsection
			 (d)(4), by striking mathematics or and inserting
			 mathematics, informatics, or computer science; and(5)in subsection
			 (i)—(A)in paragraph (5),
			 by striking or mathematics and inserting mathematics, or
			 computer science; and(B)in paragraph (7),
			 by striking or mathematics, and inserting mathematics,
			 informatics, or computer science,.IIManufacturing
			 and export promotions201.Manufacturing
			 assistance program for small- and medium-sized manufacturers in the United
			 States(a)DefinitionsIn
			 this section:(1)SecretaryThe
			 term Secretary means the Secretary of Commerce.(2)Small- and
			 medium-sized domestic manufacturersThe term small- and
			 medium-sized domestic manufacturers means businesses—(A)with not more
			 than 500 employees; and(B)with facilities
			 located in the United States that mechanically, physically, or chemically
			 transform materials, substances, or components into new products, including
			 component parts.(b)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish a manufacturing assistance program for small- and medium-sized
			 domestic manufacturers for the purposes of promoting the manufacturing of goods
			 in the United States and enabling those manufacturers to be competitive in the
			 global economy by—(1)identifying and
			 reducing regulatory burdens on those manufacturers under subsection (c);
			 and(2)providing those
			 manufacturers with information and other assistance under subsection
			 (d).(c)Reduction of
			 regulatory burdensThe Secretary shall—(1)identify any
			 regulatory requirements applicable to small- and medium-sized domestic
			 manufacturers that—(A)impose an
			 unnecessary burden on those manufacturers; and(B)may be eliminated
			 or reduced in order to promote the manufacture of goods in the United
			 States;(2)take appropriate
			 action to eliminate or reduce the regulatory requirements identified under
			 paragraph (1); and(3)not later than 1
			 year after the date on which the Secretary establishes the program required by
			 subsection (b), submit to Congress a report that makes recommendations with
			 respect to action by Congress that may be necessary to eliminate or reduce the
			 regulatory requirements identified under paragraph (1).(d)AssistanceThe
			 Secretary shall assist small- and medium-sized domestic manufacturers by
			 providing the manufacturers with information with respect to—(1)how small- and
			 medium-sized domestic manufacturers can comply efficiently with regulations
			 applicable to those manufacturers;(2)recently proposed
			 and recently prescribed regulations likely to have an effect on small- and
			 medium-sized domestic manufacturers; and(3)how small- and
			 medium-sized domestic manufacturers can express their views and provide input
			 with respect to any policy developments relating to the manufacture of products
			 in the United States.(e)Report on
			 effectiveness of programNot later than 2 years after the date of
			 enactment of this Act, the Hollings Manufacturing Extension Partnership of the
			 National Institute of Standards and Technology shall submit to Congress a
			 report on the program established under subsection (b) that includes—(1)an assessment of
			 the extent to which the program has been effective—(A)in identifying
			 and reducing regulatory burdens on small- and medium-sized domestic
			 manufacturers under subsection (c);(B)in providing
			 information and other assistance to small- and medium-sized domestic
			 manufacturers under subsection (d); and(C)in promoting the
			 manufacturing of goods in the United States and enabling small- and
			 medium-sized domestic manufacturers to be competitive in the global
			 economy;(2)detailed
			 information with respect to the nature, location, and duration of any jobs
			 created as a result of the program established under subsection (b) and a
			 description of the methodology used to compile that information; and(3)any
			 recommendations with respect to continuing or improving the program established
			 under subsection (b).(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary $15,000,000 for each of the fiscal years 2015 through 2019 to carry
			 out the program established under subsection (b).202.Removing
			 barriers for exporting industries in the United StatesNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary for International Trade of the
			 Department of Commerce shall submit to Congress a report—(1)identifying the 20 industries in the United
			 States that export the most goods or services;(2)evaluating the
			 competitiveness of those 20 industries in global markets compared to
			 competitors manufacturing outside the United States;(3)identifying domestic regulatory and policy
			 barriers to increasing exports by these industries;(4)identifying
			 foreign barriers that impede the access of these industries to foreign markets;
			 and(5)making recommendations with respect to
			 legislative action that could by taken by Congress to reduce those barriers and
			 improve the global competitiveness of these industries in foreign
			 markets.IIIOffsets301.Limitation on
			 Government printing costsNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall coordinate with the heads of Federal
			 departments and independent agencies to—(1)determine which
			 Government publications could be available on Government websites and no longer
			 printed and to devise a strategy to reduce overall Government printing costs
			 over the 10-year period beginning with fiscal year 2015, except that the
			 Director shall ensure that essential printed documents prepared for social
			 security recipients, medicare beneficiaries, and other populations in areas
			 with limited Internet access or use continue to remain available;(2)establish
			 Government-wide Federal guidelines on employee printing; and(3)issue on the
			 Office of Management and Budget's public website the results of a cost-benefit
			 analysis on implementing a digital signature system and on establishing
			 employee printing identification systems, such as the use of individual
			 employee cards or codes, to monitor the amount of printing done by Federal
			 employees, except that the Director of the Office of Management and Budget
			 shall ensure that Federal employee printing costs unrelated to national
			 defense, homeland security, border security, national disasters, and other
			 emergencies do not exceed $860,000,000 annually.302.Eliminating
			 bonuses for poor performance by Government contractors(a)Guidance on
			 linking of award and incentive fees to outcomesNot later than 180 days after the date of
			 enactment of this Act, each Federal department or agency shall issue guidance,
			 with detailed implementation instructions (including definitions), on the
			 appropriate use of award and incentive fees in department or agency
			 programs.(b)ElementsThe
			 guidance under subsection (a) shall—(1)ensure that all
			 new contracts using award fees link such fees to outcomes (which shall be
			 defined in terms of program cost, schedule, and performance);(2)establish
			 standards for identifying the appropriate level of officials authorized to
			 approve the use of award and incentive fees in new contracts;(3)provide guidance
			 on the circumstances in which contractor performance may be judged to be
			 excellent or superior and the percentage of the available award fee which
			 contractors should be paid for such performance;(4)establish
			 standards for determining the percentage of the available award fee, if any,
			 which contractors should be paid for performance that is judged to be
			 acceptable, average, expected, good, or satisfactory;(5)ensure that no
			 award fee may be paid for contractor performance that is judged to be below
			 satisfactory performance or performance that does not meet the basic
			 requirements of the contract;(6)provide specific
			 direction on the circumstances, if any, in which it may be appropriate to roll
			 over award fees that are not earned in one award fee period to a subsequent
			 award fee period or periods;(7)ensure that the
			 Department or agency—(A)collects relevant
			 data on award and incentive fees paid to contractors; and(B)has mechanisms in
			 place to evaluate such data on a regular basis; and(8)include
			 performance measures to evaluate the effectiveness of award and incentive fees
			 as a tool for improving contractor performance and achieving desired program
			 outcomes.(c)Return of
			 unearned bonusesAny funds intended to be awarded as incentive
			 fees that are not paid due to contractors' inability to meet the criteria
			 established by this section shall be returned to the Treasury.